 


 HCON 71 ENR: Commemorating the 85th Anniversary of the founding of the American Hellenic Educational Progressive Association (AHEPA), a leading association for the Nation’s 1.3 million American citizens of Greek ancestry, and Philhellenes.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 71 
 
 
May 14, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Commemorating the 85th Anniversary of the founding of the American Hellenic Educational Progressive Association (AHEPA), a leading association for the Nation’s 1.3 million American citizens of Greek ancestry, and Philhellenes. 
 
 
Whereas the American Hellenic Educational Progressive Association (AHEPA) was founded July 26, 1922, in Atlanta, Georgia, by eight visionary Greek immigrants to help unify, organize, and protect against the bigotry, discrimination, and defamation faced by people of all ethnic, race, and religious backgrounds perpetrated predominantly by the Ku Klux Klan;  Whereas the mission of AHEPA is to promote the ideals of ancient Greece, which include philanthropy, education, civic responsibility, and family and individual excellence through community service and volunteerism;  
Whereas since its inception, AHEPA has instilled in its members an understanding of their Hellenic heritage and an awareness of the contributions made to the development of democratic principles and governance in the United States and throughout the world;  Whereas AHEPA has done much throughout its history to foster American patriotism;  
Whereas members of AHEPA served in the Armed Forces of the United States to protect American freedom and to preserve those democratic ideals that are part of the Hellenic legacy, and specifically in World War II, were parachuted behind enemy lines in Nazi-occupied Greece to help liberate it;  Whereas AHEPA raised more than $253 million for United States War Bonds during World War II, for which AHEPA was named an official Issuing Agent for United States War Bonds by the Department of the Treasury, an honor that no other civic organization was able to achieve at the time;  
Whereas the members of AHEPA donated $612,000 toward the restoration of the Statue of Liberty and Ellis Island, New York, for which AHEPA received special recognition by the Department of the Interior;  Whereas the AHEPA National Housing Program was awarded $500 million by the Department of Housing and Urban Development for its Section 202 Program that has yielded 4,370 units in 80 properties across 21 States and 49 cities which has provided dignified, affordable housing to senior citizens;  
Whereas AHEPA was recognized by the Department of State as an organization that has engaged in Track Two Diplomacy to foster reconciliation and rapprochement in the Eastern Mediterranean, which is in the best interest of the United States;  Whereas members of AHEPA raised $110,000 for the creation of the George C. Marshall Statue erected on the grounds of the United States Embassy in Athens, Greece in celebration of the historic relationship between the United States and Greece, and in tribute to an outstanding Statesman and Philhellene, General Marshall;  
Whereas AHEPA financially supports scholarships, educational chairs, medical research, and countless other charitable and philanthropic causes by contributing more than $2,000,000 annually from its national, district, and local levels collectively;  Whereas in the spirit of their Hellenic heritage and in commemoration of the Centennial Olympic Games held in Atlanta, Georgia, members of AHEPA raised $775,000 for the Tribute to Olympism Sculpture, the fan-like structure of which helped to save lives during the Olympic Bombing at Centennial Olympic Park;  
Whereas members of AHEPA have been Presidents and Vice Presidents of the United States, United States Senators and Representatives, and United States Ambassadors, and have served honorably as elected officials at the local and State levels throughout the United States; and  Whereas President George H.W. Bush cited AHEPA as one of America’s thousand points of light: Now, therefore, be it  
 
That the Congress— (1)recognizes the significant contributions of American citizens of Hellenic heritage to the United States;  
(2)commemorates the 85th Anniversary of the founding of the American Hellenic Educational Progressive Association (AHEPA), applauds its mission, and commends the many charitable contributions of its members to communities around the world; and  (3)requests the President of the United States to issue a proclamation acknowledging the 85th Anniversary of AHEPA and its many accomplishments.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
